HENLEY, Senior Circuit Judge,
dissenting.
I can agree with the court that the facts with which we deal are unusual and share its regret in shedding more publicity on essentially private correspondence. I can agree that as to Security Insurance Company the judgment of the district court should be vacated for further proceedings.
However, I cannot find support for the jury’s verdict based on the instructions given; nor can I uphold the verdict and judgment on the basis of a theory not submitted to the jury.
The issues are somewhat complex and in large part they have been blurred rather than delineated by pleading, trial and submission. Thus, it is necessary to identify the true bases of the controversy. First, we should distinguish the Warden’s interception of the letter in question from the Warden’s disclosure of that letter.
Although the disclosure was part of the sequence of events from which this case arose, it did not necessarily follow from the Warden’s failure to deliver the letter to Johnson. Had the Warden examined the letter and either delivered it to Johnson or returned it directly to plaintiff with no disclosure of the contents, it is highly unlikely that plaintiff could or would have objected. Clearly, it is the sequence of events subsequent to disclosure of the letter to Father Wheeler, if anything, that has resulted in injury to plaintiff. However, no theory of liability based on the Warden’s disclosure of the letter was properly submitted to the jury.1 Indeed, only one theory of liability was submitted — that is, that plaintiff’s first amendment rights were violated by the Warden’s alleged unjustified “rejection” of the letter.
The term “rejection” was confusing to the jury and was inadequately explained by the trial judge. Nevertheless, according to any interpretation of the term as it is generally understood, and under either definition contemplated by the jury’s question to the court, the term reasonably can be understood as referring only to the Warden’s interception of the letter and not to his disclosure of the letter to Father Wheeler, This conclusion is further supported by reference to Instruction 12 which discusses the first amendment rights involved in terms of freedom to correspond without unjustified censorship and recognizes “that a correc*1370tional official may refuse to deliver mail relating to proposed criminal activities.”
I am convinced that the Warden’s interception of plaintiff’s letter, given the circumstances of Johnson’s fraud scheme and plaintiff’s earlier letter to the Warden, was well within the bounds of Procunier and the first amendment.2
Moreover, the evidence does not support the finding that plaintiff’s injuries were proximately caused by the Warden’s interception. As stated, plaintiff was injured, if at all, as a result of the disclosure of the letter’s contents, but the first amendment implications of this aspect of the Warden’s conduct were simply not reflected in the verdict director, Instruction 10. Thus, I am unable to uphold the jury’s verdict based on the instructions given.
The court- obviously has problems with the standards under which the case was submitted to the jury, but upholds the verdict because it finds a theory of liability upon which the jury, if properly instructed, might have found liability and assumes the findings as to damages would have been the same. Such a utilitarian approach to the law is completely unacceptable to me. In another context, but in words applicable here, it has been said that this is a foxhunting theory of justice that would make Jeremy Bentham’s bones rattle.
Even if I could agree that a jury could have found a minimal violation of procedural due process under Procunier, it does not follow that “a different standard of liability has no bearing on the jury’s finding of $25,000 in ... damages” because plaintiff has not shown conclusively that he suffered injury as a result of the denial of due process itself as opposed to the alleged denial of substantive first amendment rights. See Carey v. Piphus, 435 U.S. 247, 260-64, 98 S.Ct. 1042, 1050-52, 55 L.Ed.2d 252 (1978). In other words, the disclosure of the contents of the letter and the following injury to plaintiff would not necessarily have been avoided by the Warden’s strict adherence to the procedures approved in Procunier, and it cannot be assumed that under another theory the jury would have found for plaintiff or that if it did so find the award would have been in the same amount.
Having concluded that the jury’s verdict cannot be upheld on the basis of the instructions given, or on the alternative theory relied on by the majority, the question becomes the appropriate disposition. Although I am somewhat disturbed that plaintiff may have suffered as a result of the disclosure, I have little sympathy for plaintiff’s failure to present a well-reasoned theory of relief to the court. The first amendment claim was stated by plaintiff in such a way that the jury, in my opinion, could not have found for plaintiff. Moreover, plaintiff failed to follow through on the fourth amendment claim asserted in the complaint, cf. United States v. Baumgarten, 517 F.2d 1020, 1028 (8th Cir.), cert. denied, 423 U.S. 878, 96 S.Ct. 152, 46 L.Ed.2d 111 (1975) (fourth amendment implicated by Warden’s dissemination of contents of letter); Pollard v. Roberts, 283 F.Supp. 248, 256 (E.D.Ark.), aff’d, 393 U.S. 14, 89 S.Ct. 47, 21 L.Ed.2d 14 (1968) (fourth amendment extends to “orderly taking under compulsion of process”), and although plaintiff asserted a state claim for invasion of privacy, the pertinent requested instruction did not set forth the elements of the claim as outlined in Corcoran v. Southwestern Bell Telephone Co., 572 S.W.2d 212 (Mo.App.1978). Nor did plaintiff pursue other state claims that might be available, such as tortious interference with business relations.
*1371On the other hand, the district court failed to instruct the jury adequately on plaintiff’s first amendment claim, both initially and after the jury requested further guidance concerning the term “rejection.” Indeed, the district court’s instructions were so unclear that the jury was left, in effect, to flounder on its own not only with respect to the facts it was to determine but also to the law it should apply. Cf. Greminger v. Seaborne, 584 F.2d 275, 278 (8th Cir.1978) (scope of constitutional right “matter for determination by the trial court not the jury”). In addition, the court erroneously refused to instruct the jury regarding plaintiff’s due process claim. As further evidence of the confusion permeating the trial, I note that the court refused defendant’s requested instruction on mitigation of damages, and allowed the jury to return inconsistent awards of both nominal and actual damages.
It is certainly not the trial court’s responsibility to try plaintiff’s case for him. Nevertheless, the court is obligated to instruct the jury clearly and comprehensively on all claims properly submitted. The most charitable solution to the problems presented by the record in this case is, in my opinion, to vacate the jury’s verdict as well as the court’s directed verdict on plaintiff’s invasion of privacy claim and remand for new trial with leave to the district court to consider upon appropriate motion amendment of pleadings to reflect other state claims that might be available to plaintiff. In sum, I would reverse and remand.

. In part, counsel for plaintiff did attempt to argue disclosure, particularly with respect to damages.


. The parties seem to have agreed specifically that the correction officials could read the letter and that there was no violation of first amendment rights based on the reading of the letter. (Tr. 199.) Thus, under Instructions 10 and 12, plaintiff was not entitled to have a jury verdict since No. 10, the verdict director, required a finding that rejection of the letter (which the jury was permitted to interpret as failure to deliver or return unread) was without just cause.